Citation Nr: 1232943	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-46 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis with evidence of left lumbar radiculopathy.  

2.  Entitlement to service connection for cervical spondylosis with evidence of bilateral cervical radiculopathy.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 1965.  The Veteran also has unverified periods of Reserve duty from August 1961 to February 1962 and in August 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2011).  

In April 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  A VHA opinion was received in May 2011 and incorporated into the record.  

This case was previously before the Board in October 2011, at which time, the Board denied service connection for lumbar spondylosis with evidence of left lumbar radiculopathy and cervical spondylosis with evidence of bilateral cervical radiculopathy.  The Veteran appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated March 2012, the Court granted a Joint Motion for Remand, vacated the October 2011 Board decision, and remanded the case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2012 Joint Motion for Remand, and upon preliminary review of the record with respect to the Veteran's claims, further development is required prior to final appellate review.  

The Veteran asserts that his neck and low back disabilities are related to his active military service.  At the July 2010 hearing, the Veteran testified that he injured his back and neck during service after carrying a heavy load during boot camp.  As such, he contends that service connection is warranted for his neck and low back disabilities.  

As previously mentioned, the Court vacated the October 2011 Board decision, which denied entitlement to service connection for lumbar spondylosis with evidence of left lumbar radiculopathy and cervical spondylosis with evidence of bilateral cervical radiculopathy, and remanded the issues to the Board for compliance with directives that were specified by the Court.  The Court found that the duty to assist had not been fulfilled.  Specifically, the Court noted that there has been no attempt to obtain the Veteran's service treatment records from his Reserve service.  The Court noted that the Veteran has claimed active duty for training (ACDUTRA) from August 1961 to February 1962 and in August 1962, and testified at the July 2010 hearing that he underwent a physical examination in December 1962.  The Court stated that there is no such examination report of record, and the Board did not consider evidence of such examination, which held him "not acceptable for induction."  

Thus, based upon the Court's discussion, the Board finds that a remand is required to verify the Veteran's period(s) of National Guard and Reserve service, and to obtain any outstanding National Guard or Army Reserve service treatment records and associate them with the claims file.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency, to verify the specific dates of the Veteran's active duty, active duty for training, and/or inactive duty for training.  Service records providing points are not helpful in this regard.  In addition, the RO should attempt to obtain any available service treatment records associated with his National Guard and Army Reserve service, to include any report of examination conducted in December 1962.  All records/responses received should be associated with the claims file.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


